The Special Term finding that this road or lane “ has been in existence and used as a road for a period of over seventy-five years,” though formally excepted to, is amply sustained by the testimony. It was not only used by the abutters, but by others traveling from Sound avenue southerly to and across the Middle Country road. The series of conveyances introduced in evidence were received, not to show the grant creating such a way, but as proof of the long existence and recognition in grants of land on both sides of this road. It was brought home to defendant by words of description beginning at a stake and stones on this roadway. The evidence of bars and gates during times of pasturage did not deny such right of way, which continued notwithstanding temporary obstructions like stacks of grain, which when in this roadway caused teams to pass extra viam until the stacks were removed. The judgment is, therefore, unanimously affirmed, with costs. Present — Jenks, P. J., Putnam, Blackmar, Kelly and Jay-cox, JJ. •